.-
 ,
 ,   T.
      I




                                         No. 12303

                I N THE SUPREME COURT OF THE STATE O M N A A
                                                    F OTN

                                           1972



          STATE O M N A A ex r e l . LORRAINE E. WOOD, E x e c u t r i x o f t h e
                      F OTN
          E s t a t e o f LEROY G. WOOD, deceased,

                                 Petitioner,



          DISTRICT COURT O THE FOURTH JUDICIAL DISTRICT O THE STATE OF
                           F                             F
          MONTANA, I N AND FOR THE COUNTY O MISSOWA,
                                           F

                                 Defendant.



          O r i g i n a l Proceedings.

          Counsel of Record:

                For Petitioner:

                      Worden, Thane, Haines and Williams, Missoula, Montana.
                      S h e l t o n Williams a r g u e d , M i s s o u l a , Montana.

                F o r Defendant :

                      Boone, K a r l b e r g and Haddon, Missoula, Montana.
                      K a r l R. K a r l b e r g a r g u e d , Missoula, Montana.



                                                           Submitted:         J u l y 1 7 , 1972

                                                              D e c i d e d : JUL   2 1 1972
          Filed :     JUL 2 I 1972
PER CURIAM:
         Original proceeding.   Petitioner seeks an appropriate
writ to require the defendant district court to vacate certain
orders with respect to interrogatories and request for admissions
in cause No. 38873, entitled Lorraine E. Wood, as Executrkx of
the Estate of LeRoy G. Wood, deceased, Plaintiff, vs. Jerald
L. Culbert, Defendant, now pending in the defendant district
court.
         Counsel for petitioner was heard ex parte and an order to
show cause was issued on June 14, 1972.    The district court filed
a memorandum of authorities supporting its actions and was rep-
resented by counsel when the matter was heard on July 17, 1972,
and the cause taken under advisement.
         It appeared upon the hearing that Hon. Emmet Glore, the
district judge who heard this matter in the district court is
retiring this year and counsel agree that in all probability he
will not be the judge who will preside upon the trial.
         It further appeared that as to the order denying interroga-
tories which seeks information as to witnesses under Rule 33,
M.R.Civ.P., counsel's objections were to the form of the requests
and stated in open court that information as to the witnesses would
be furnished in accordance with the provisions of the applicable
rules.
         It also appeared that Judge Glore was contemplating that
this cause would be tried with a jury before him during this
summer but, as heretofore stated, this appears doubtful.    In such
a situation we believe the better procedure would be to vacate the
orders and have the matters in question submitted to the judge
who will hold the pretrial hearing and preside at the trial.
         Then, too, many of the matters argued by counsel for
defendant court and judge appear to be premature and cannot
properly be considered upon the record now available to this
Court.
         For these reasons and having confidence that the defend-
ant court will be guided by our observations, we decline, with-
out prejudice, to issue any writ herein and order these proceed-
ings be dismissed.
         DATED this 21st day of July, 1972.